DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Claims 1-5 in the reply filed on 05/31/2022 is acknowledged.
Applicant has voluntarily canceled all non-elected claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “pre-folding a plurality of the filter media whereby formed filter media having a profile is provided” in limitation (a).
This limitation is unclear. What profile is included in the invention?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 20150265959 A1 by Crabtree et. al.
Regarding claim(s) 1, Crabtree teaches a method of packaging a plurality of filter media comprising:
(a) pre-folding a plurality of the filter media whereby formed filter media having a profile is provided (see ¶ [0070] “Referring to FIGS. 10 and 11 are alternative embodiments of a primary filter showing the V-bank filter 32 or alternatively a single-header box filter 100 where it is in effect, a deep pleated panel filter having a depth of at least about 10 inches for most typical applications. FIG. 11 illustrates an exemplary single-header box filter 100, such as might be used in the aforementioned Micro Guard® LR filter. The box filter 100 includes cell sides 188, which in at least one embodiment, are made from a rigid material, including plastics, such as high-impact polystyrene, or metal.”);
(b) placing one of the formed filter media in a sealed enclosure whereby an individually sealed formed filter media is provided (see ¶ [0014] “A plurality of primary filters are installed into the rectangular inlet openings, each primary filter comprising at least one of a V-bank filter and a rectangular filter that includes filter media that is at least 3 inches deep, each primary filter having an outer peripheral flange seated along the seating surface with the primary filter extending through the rectangular inlet opening.”; the primary filters read on the individually sealed formed filter media claimed); and
(c) positioning a plurality of the individually sealed formed filter media in a container (see ¶ [0015] “The inlet frame can provide a unique method of servicing the filter assembly comprising: rotating first retainer clips to allow clearance to install the primary filter elements; installing the primary filter elements, one into each rectangular inlet opening; and thereafter, rotating the first retainer clips to secure the primary filter elements in the rectangular inlet openings. Prefilters may optionally be installed with similar methodology and a different set of rotatable retainer clips.”; the inlet frame reads on the container claimed; see also ¶ [0014] “A plurality of primary filters are installed into the rectangular inlet openings”).
Regarding claim(s) 2, Crabtree teaches the method of claim 2.
Crabtree further teaches wherein the profile is a corrugated profile (see ¶ [0070] “Referring to FIGS. 10 and 11 are alternative embodiments of a primary filter showing the V-bank filter 32 or alternatively a single-header box filter 100 where it is in effect, a deep pleated panel filter having a depth of at least about 10 inches for most typical applications. FIG. 11 illustrates an exemplary single-header box filter 100, such as might be used in the aforementioned Micro Guard® LR filter.”; the V-bank filter and the deep pleated panel filter read on the corrugated profile claimed),
the formed filter media has a top having a plurality of valleys, a bottom having a plurality of valleys and first and second opposed sides (see ¶ [0070]; the deep pleated panel filter reads on the formed filter media claimed);
and the method further comprises placing the plurality of individually sealed formed filter media in the container in a side by side arrangement (see Fig. 9 & 23) (see ¶ [0014] “a rectangular inlet frame has a plurality of rectangular inlet openings, wherein the rectangular inlet frame defines a rectangular recess having a seating surface in surrounding relation of each rectangular inlet opening. … A plurality of primary filters are installed into the rectangular inlet openings”).
Regarding claim(s) 3, Crabtree teaches the method of claim 3.
Crabtree further teaches wherein the plurality of individually sealed formed filter media (32 or 100) are placed in the container with a side of one individually sealed formed filter media adjacent a side of another individually sealed formed filter media (see Fig. 9 & 23) (see ¶ [0014] “a rectangular inlet frame has a plurality of rectangular inlet openings, wherein the rectangular inlet frame defines a rectangular recess having a seating surface in surrounding relation of each rectangular inlet opening. … A plurality of primary filters are installed into the rectangular inlet openings”).
Regarding claim(s) 4, Crabtree teaches the method of claim 2.
Crabtree wherein, prior to being folded, the filter media (32 or 100) is a planar filter media (see ¶ [0070] “V-bank filter 32 or alternatively a single-header box filter 100 where it is in effect, a deep pleated panel filter”; ¶ [0072] “At least one pair and typically two or more pairs of pleated filter elements panels 110 arranged in V-bank configuration are provided in V-bank filter 32.”; and Fig. 13, filter media 32 & 110) .
Regarding claim(s) 5, Crabtree teaches the method of claim 2.
Crabtree further teaches wherein the filter media is a HEPA filter media (see ¶ [0074] “a HEPA filter may be used as the V-bank filter media”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773